Citation Nr: 1732112	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure.

2.  Entitlement to service connection for skin lesions of the hands bilaterally, to include as due to herbicide exposure.

3.  Entitlement to service connection for a bilateral nipple condition, to include as due to herbicide exposure, or as secondary to service-connected disorders.

4.  Entitlement to service connection for skin lesions on the nose, to include as due to herbicide exposure.

5.  Entitlement to service connection for eczema of the legs bilaterally, to include as due to herbicide exposure.

6.  Entitlement to service connection for tremors and shaking of the left side of the body, to include as due to herbicide exposure.

7.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

8.  Entitlement to service connection for an acquired psychiatric disorder, other than depression, to include posttraumatic stress disorder (PTSD) and adjustment disorder.

9.  Entitlement to service connection for depression, to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a February 2017 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The DECISION below addresses claim of service connection for depression.  The remaining aspects of the appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's depression is proximately due to service-connected erectile dysfunction.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, including PTSD, adjustment disorder, and depression.  The claims concerning PTSD and adjustment disorder are addressed in the remand portion of this decision.  Notably, the Veteran is service-connected for erectile dysfunction.

During the pendency of this appeal, the Veteran has undergone two VA examinations to determine the nature and etiology of any diagnosed psychiatric disorders.  

During a February 2013 VA examination, the Veteran was examined by a VA licensed clinical psychologist and diagnosed with adjustment disorder and depressed mood.  During the examination, the Veteran completed the Beck Depression Inventory, which indicated current symptoms of depression in the asymptomatic range.  He reported taking regular antidepressants, which had considerably improved his symptoms.  The examiner opined that, taken together, the Veteran's adjustment disorder and depression where less likely than not caused by his military service, as symptoms appeared to have arisen as a complication of retirement from the civilian workforce many years after service.

August 2012 VA treatment records reflect a diagnosis of a single episode of major depressive disorder.

In November 2016, the same VA psychologist examined the Veteran and again diagnosed him with adjustment disorder and depressed mood.  While the examiner determined that the Veteran's depression was controlled by medication and no current symptoms were present, the examiner opined that the history of depressed mood was at least as likely as not partially associated with his service-connected erectile dysfunction.

In this case, although the most recent VA examination indicates that the Veteran does not currently exhibit symptoms of depression, the evidence of record reflects that the Veteran has had symptoms of depression during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The record further reflects that the February 2013 VA examiner opined that the Veteran's depression was less likely than not related to service.  However, in November 2016, the same examiner determined that it was at least as likely as not partially associated with the Veteran's service-connected erectile dysfunction.  

The Board observes that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  After considering the evidence of record, the Board finds that the Veteran's depression is at least as likely as not proximately due to or aggravated by a service-connected disorder.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for depression, to include as secondary to erectile dysfunction, is granted.


REMAND

The Veteran seeks entitlement to service connection for an enlarged prostate; skin lesions of the hands bilaterally; a bilateral nipple condition; skin lesions on the nose; eczema of the legs bilaterally; tremors and shaking of the left side of the body; hypertension, and an acquired psychiatric disorder, other than depression, to include PTSD and adjustment disorder.

The Veteran served in the Republic of Vietnam at Da Nang Air Base from February 1968 to February 1969, and is presumed to have been exposed to herbicides.  The claims file also contains evidence that the Veteran was exposed to lead paint, and fire extinguisher chemicals.  The Veteran also alleges exposure to ionizing radiation while in service.  His service personnel records reflect that he underwent nuclear safety training. 

On remand, the AOJ should provide the Veteran an appropriate notice letter regarding exposure to ionizing radiation.  See Bingham v. Principi, 18 Vet. App. 470 (2004).

The claims file contains evidence that the Veteran received treatment for an oversized prostate in the mid-1970s; treatment at the Denver Skin Clinic in the 1970s; and treatment for a rash on the leg in the 1980s.  See December 2016 Veteran Statement; February 2017 Lay Statement.  On remand, the AOJ should attempt to obtain these records.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, treatment records reflect treatment for his prostate; bilateral hand rash; bilateral nipple conditions; nose lesions; bilateral leg eczema; tremors in his left hand; and hypertension.  May 1966 service treatment records reflect treatment for frequent nosebleeds, and January 1970 service treatment records reflect treatment for a fungal growth in the Veteran's ears.  A July 2011 VA Agent Orange examination noted a nose lesion and a skin rash on the hands, legs, and nipples, but did not opine as the etiology of these conditions.  In light of the evidence of record, a VA examination is necessary to determine if the Veteran's conditions are etiologically related to or aggravated by his service, to include his exposure to herbicides.

VA treatment records reflect that the Veteran has been diagnosed with PTSD.  See, e.g., February 2017 VA Treatment Records.  During a February 2013 VA examination, he was diagnosed adjustment disorder and depressed mood, but the examiner determined he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner indicated that the Veteran's in-service stressor was adequate to satisfy criterion A of a PTSD diagnosis, but other criteria were not met.  During a November 2016 VA examination, the same examiner again diagnosed adjustment disorder and depressed mood, and again determined that the Veteran did not meet the criteria for a diagnosis of PTSD, applying the DSM-5 criteria.  The decision above grants service connection for depression.  An additional remand is needed to obtain an addendum opinion reconciling the conflicting evidence regarding the Veteran's diagnosis of PTSD and whether any current acquired psychiatric disorder is proximately due to service-connected depression and/or service-connected disability.

The Board notes that this appeal was certified to the Board in December 2016 and the standards of the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) apply in this case.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (adopting DSM-5 effective March 19, 2015 which does not apply to claims certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded).  This examination report, therefore, should be completed in accordance with DSM-5 standards.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative notice of the criteria for establishing service connection on the basis of ionizing radiation exposure.

2.  Obtain VA treatment records since April 2017.

3.  With the help of the Veteran as necessary, attempt to obtain the following treatment records:

* Mid-1970s treatment records for an oversized prostate;
* 1970s treatment at the Denver Skin Clinic; and
* 1980s treatment records for a leg rash.
All attempts to obtain such records should be documented in the claims file.

4.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed prostate disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following question:

Is it at least as likely as not (i.e., a 50 percent or greater possibility) that any diagnosed prostate disorder had its onset during active duty, or is otherwise etiologically related to his active duty service, including his circumstances of Vietnam service and exposure to herbicides? 

In providing this opinion, the examiner should specifically address the following:

* If obtained, any records reflecting treatment for an enlarged prostate in the mid-1970s; 1970s treatment at the Denver Skin Clinic;
* VA treatment records reflecting a large prostate and prostate treatment with Terazosin HCL (see, e.g., July 2004 and January 2013 VA Treatment records);
* VA treatment records reflecting a normal prostate (see, e.g., June 2011 VA Treatment Records); 
* April 2012 private medical records indicating a normal prostate; and
* whether any diagnosed prostate disorder is at least as likely as not (i.e., a 50 percent or greater possibility) directly related to his exposure to herbicides, lead paint, or fire extinguisher chemicals.
The Board notes that prostate disorders other than prostate cancer are not presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e).  The opinion cannot solely rely on the lack of presumptive status and an opinion must be provided based upon the totality of the evidence, including any new research or studies.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed skin disorders, including lesions and/or rashes of the hands, nipples, nose, and legs.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following questions:

(a)  Identify the disease entity involving the skin rash of the hands and provide opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that such disorder had its onset during active duty, or is otherwise etiologically related to his active duty service, including his circumstances of Vietnam service and exposure to herbicides as well as the fungal condition treated in service OR is caused or aggravated by service-connected disability, to include medications used to treat service-connected disability?

In providing this opinion, the examiner should specifically address the following:

* January 1970 treatment records reflecting treatment for a fungal growth in the Veteran's ears;
* if obtained, any records reflecting treatment at the Denver Skin Clinic in the 1970s; 
* VA treatment records reflecting rash on the hands bilaterally (see, e.g., July 2011 VA Agent Orange Examination and January 2013 VA Treatment Records);
* VA treatment records reflecting rash treatment with Triamcinolone Acetonide (see, e.g., July 2015 VA Treatment Records); 
* Lay statements indicating that the Veteran lost skin pigment while serving in the Republic of Vietnam (see December 2016 Veteran Statement and February 2017 Lay Statement); and
* whether any diagnosed bilateral hand rash is at least as likely as not (i.e., a 50 percent or greater possibility) directly related to his exposure to herbicides, lead paint, or fire extinguisher chemicals.
(b)  Identify the disease entity involving the bilateral nipple disorder and provide opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that such disorder at least as likely as not (i.e., a 50 percent or greater possibility) had its onset during active duty, or is otherwise etiologically related to his active duty service, including his circumstances of Vietnam service and exposure to herbicides OR is caused or aggravated by service-connected disability, to include medications used to treat service-connected disability?

In providing this opinion, the examiner should specifically address the following:

* January 1970 treatment records reflecting treatment for a fungal growth in the Veteran's ears;
* if obtained, any records reflecting treatment at the Denver Skin Clinic in the 1970s; 
* VA treatment records reflecting treatment for bilateral nipple rash, tenderness and itching (see, e.g., July 2011 VA Agent Orange Examination and February 2015 VA Treatment Records);
* VA treatment records reflecting rash treatment with Triamcinolone Acetonide (see, e.g., July 2015 VA Treatment Records); 
* Lay statements indicating that the Veteran lost skin pigment while serving in the Republic of Vietnam (see December 2016 Veteran Statement and February 2017 Lay Statement); 
* the Veteran's September 2012 statement that his nipple disorder is secondary to his service-connected erectile dysfunction;
* the Veteran's February 2017 hearing testimony that his nipple condition is secondary to his psychiatric disorders; and
* whether any diagnosed bilateral nipple disorder is at least as likely as not (i.e., a 50 percent or greater possibility) directly related to his exposure to herbicides, lead paint, or fire extinguisher chemicals.
(c)  Is it at least as likely as not (i.e., a 50 percent or greater possibility) that any diagnosed nose lesions had their onset during active duty, or is otherwise etiologically related to his active duty service, including his circumstances of Vietnam service and exposure to herbicides OR is caused or aggravated by service-connected disability, to include medications used to treat service-connected disability?

In providing this opinion, the examiner should specifically address the following:

* May 1966 service treatment records reflecting treatment for nose bleeds;
* January 1970 treatment records reflecting treatment for a fungal growth in the Veteran's ears;
* if obtained, any records reflecting treatment at the Denver Skin Clinic in the 1970s; 
* July 2004 VA treatment records reflecting a diagnosis of actinic keratosis;
* VA treatment records reflecting treatment for nose lesions (see, e.g., July 2011 VA Agent Orange Examination and January 2016 VA Treatment Records);
* VA treatment records reflecting rash treatment with Triamcinolone Acetonide (see, e.g., July 2015 VA Treatment Records); and
* whether any diagnosed nose lesions are at least as likely as not (i.e., a 50 percent or greater possibility) directly related to his exposure to herbicides, lead paint, or fire extinguisher chemicals.
(d)  Identify the disease entity involving the skin rash of the legs and provide opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that such disorder had its onset during active duty, or is otherwise etiologically related to his active duty service, including his circumstances of Vietnam service and exposure to herbicides OR is caused or aggravated by service-connected disability, to include medications used to treat service-connected disability?

In providing this opinion, the examiner should specifically address the following:

* January 1970 treatment records reflecting treatment for a fungal growth in the Veteran's ears;
* if obtained, any records reflecting treatment at the Denver Skin Clinic in the 1970s and  treatment for a leg rash in the 1980s; 
* VA treatment records reflecting rash, eczema, and lesions on the legs bilaterally (see, e.g., July 2011 VA Agent Orange Examination and January 2015 VA Treatment Records);
* VA treatment records reflecting rash treatment with Triamcinolone Acetonide (see, e.g., July 2015 VA Treatment Records); 
* Lay statements indicating that the Veteran lost skin pigment while serving in the Republic of Vietnam (see December 2016 Veteran Statement and February 2017 Lay Statement); and
* whether any diagnosed bilateral leg rash and/or lesions are at least as likely as not (i.e., a 50 percent or greater possibility) directly related to his exposure to herbicides, lead paint, or fire extinguisher chemicals.
The Board notes that these skin disorders are not presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e).  The opinion cannot solely rely on the lack of presumptive status and an opinion must be provided based upon the totality of the evidence, including any new research or studies.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's left hand tremors.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following question:

Is it at least as likely as not (i.e., a 50 percent or greater possibility) that the Veteran's left hand tremors are caused by a disorder that had its onset during active duty, or is otherwise etiologically related to his active duty service, including his circumstances of Vietnam service and exposure to herbicides? 

In providing this opinion, the examiner should specifically address the following:

* VA treatment records reflecting treatment for a positional left hand tremor that did not meet the criteria for Parkinson's disease (see, e.g., February 2013 VA Treatment Records); 
* the Veteran's June 2013 statement that he now has tremors in his right hand as well; 
* his spouse's February 2017 statement that tremors began early in 1980; and
* whether any diagnosed disorder that causes left hand tremors is at least as likely as not (i.e., a 50 percent or greater possibility) directly related to his exposure to herbicides, lead paint, or fire extinguisher chemicals.
The opinion cannot solely rely on the lack of presumptive status and an opinion must be provided based upon the totality of the evidence, including any new research or studies.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following questions:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater possibility) that the Veteran's hypertension had its onset in service or is otherwise attributed to the Veteran's period of service?

b) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was caused by or is otherwise attributed to the Veteran's exposure to Agent Orange during service?

In providing this opinion, the examiner should specifically address the following:

* VA treatment records reflecting a diagnosis of hypertension (see, e.g., February 2014 VA Treatment records); and
* the February 2017 spouse's statement that the Veteran had blood pressure readings of 210/100 in 1969 and 1970 (the Board notes that the Veteran testified that his spouse was a registered nurse in his February 2017 Board hearing).

In so deciding, the examiner is requested to discuss the medical standard for diagnosing hypertension and the medical significance, if any, of any elevated blood pressure readings in service, and whether there is any medical reason to accept or reject the blood pressure readings recalled by his spouse (registered nurse) as being capable of establishing the onset of hypertension in service.  The examiner is also requested to review any relevant studies regarding a potential relationship between hypertension and an herbicide agent, and/or PTSD, including http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

8.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination regarding the nature and etiology of any diagnosed PTSD and acquired psychiatric disorders, other than depression.  

The examiner should identify all current psychiatric disorders other than depression and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, including PTSD and adjustment disorder, occurred in or is otherwise etiologically related to the Veteran's military service OR is caused or aggravated by service-connected depression.  The examiner should reconcile the VA treatment records reflecting a diagnosis of PTSD with the VA examinations indicating he did not meet the diagnostic criteria.  See, e.g., January 2014 and February 2017 VA Treatment Records; February 2013 and November 2016 VA Examinations.

With respect to PTSD, the examiner should determine whether diagnostic criteria to support a diagnosis of PTSD have been satisfied.

The examiner is advised that the Veteran should be evaluated under DSM-5 criteria.  A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

9.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


